Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER NOTE
The examiner notes that the applicant’s strategy of arguing for the allowability of an open loop control system with a buck/step-down converter (i.e. K*current and [1/K]*voltage) will only serve to prolong prosecution. As evidenced by Li et al (USPGPN 20130278223), open loop control (also known as feed-forward control, droop sharing control, non-feedback control, etc.) is the traditional control, while feedback/closed loop control is the specialized control (see at least ¶[04], the examiner can provide several other prior art evidence at the applicant’s request). Thus, any system which explicitly does not describe feedback/closed loop control techniques would be understood by one having ordinary skill in the art to be an open-loop control system. As for the applicant’s invention, prosecution would be advanced if the applicant included the embodiment of Fig. 4 (i.e. terminal supports both an open-loop fast charging mode and a closed-loop fast charging mode, determining that the mode supported is either the open-loop fast charging mode or the closed-loop fast charging mode or both, and if the open-loop fast charging mode is supported, starting with the open-loop fast charging mode, if not, starting with the closed-loop fast charging mode). However, as demonstrated below, further distinctions may be required.
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The claim objections are withdrawn due to the claim amendments filed 3/17/21 
Specification
The disclosure is objected to because of the following informalities: 
¶’s [12, 13, 16, 17, 20, 21, 49-54, 84, 133 182] (referencing the PGPub), the applicant describes “K times charging current” and “1/K times charging voltage”. However, in the claims, the applicant instead describes “1/K times output voltage” and “K times output current”. One having ordinary skill in the art understands that the former are incorrectly labeled, as the “charging current” and “charging voltage” are terms which enter the battery so it can be charged, while the output voltage and output current described are the values which exit the charger and enter the DC/DC conversion module (see, e.g. Fig. 12). 
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7, lines 5 & 6, applicant claims “sending a common charging instruction to the charger”. As this claim is identical to Claim 5 except for the term “common” from line 5 of Claim 7 is instead “closed-loop fast”. As Claim 7 basically claims this same limitation below “charging in the closed-loop fast charging mode”, it appears Claims 5 and 7 are unnecessary. One would be sufficient.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, and 7 of copending Application No. 16148305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the substance of the claims of the concurrent application are the same, namely that there is an open-loop (disclosed by this current application as a fixed conversion ratio, see esp. ¶[117] of the PGPub, where a fixed conversion ratio is claimed instead of “open loop” in the concurrent application) fast charging. Claims 2-4 and 11-13 of this application further mirrors the substantive limitations of Claims 1, 4, & 7 of the copending application in that the buck conversion claim limitations (i.e. K & 1/K) is claimed by both.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

    PNG
    media_image1.png
    594
    849
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (USPGPN 20030054703) in view of Kutkut et al (USPGPN 20040189251) and Kallmyer (USPGPN 20100256709), as evidenced by Sood ( “What are the advantages and disadvantages of an open–loop control system?” Pragya Sood, Specialties.bayt.com, Published Online Jan 8 2016, Accessed Online Aug 9 2020, https://specialties.bayt.com/en/specialties/q/249473/what-are-the-advantages-and-disadvantages-of-an-open-loop-control-system/), Chu (USPGPN 20150372530), Tsai et al (USPGPN 20120286724), and Lee et al (USPGPN 20150236757)
Independent Claim 1, Fischer teaches a charging method (Figs. 9-12B), wherein the method comprises: obtaining, by a terminal (10 see Figs. 1-3 & 5), a charging mode supported by a charger (22, see Fig. 1) connected to the terminal (808 to 804 & 802 in Fig. 9, steps 926 & 932 of Fig. 10B, 1070 in Fig. 11, and 1300 of Fig. 12B, along with ¶’s [44, 58-63, 66-68, & 78-81] describes determining the charging mode supported by the charger 22 via 12 & 16); when the charging mode supported by the charger comprises an fast charging mode (see Figs. 9-12B & ¶’s [44, 58-63, 66-68, & 78-81]), instructing the charger to output an output voltage that has a voltage value being K times the value of a battery voltage value (one having ordinary skill in the art understands that as there will be an output voltage received [likely 5V in the USB system] and a battery voltage {likely 2.4V-4.2V as it is a lithium ion cell;, see ¶[32]}; that this output voltage would be greater than 1x the voltage of the battery cell) sending, by the terminal, an open-loop fast charging instruction to the charger (fast charging disclosed above, again, when the charger is not being sent feedback about its output, one having ordinary skill in the art would understand that it was already in an open loop state) receiving, by the terminal, the output voltage and an output current that are transmitted by the charger according to the open-loop fast charging instruction (one having ordinary skill in the art understands that when a charger charges 
Fischer is silent to the terminal being in an open-loop fast charging mode, determining, by the terminal, that both the terminal and the charger are in an open loop state; converting, by the terminal, the output voltage into a charging voltage, wherein the charging voltage has a voltage value being 1/K times the voltage value of the output voltage, and converting, by the terminal, the output current into a charging current, wherein the charging current has a current value being K times a current value of the output current, wherein a conversion coefficient K is a constant value, and K is any real number greater than 1; and charging, by the terminal, a battery according to the charging voltage and the charging current.
Kutkut teaches a terminal being in an open-loop fast charging system (title describes the system as a rapid battery charger, i.e. a fast battery charger; the DC-DC converter shown in Fig. 14 is described by ¶’s [47 & 48] as being a buck based converter which operates in an open-loop form as being at least one of the modules of Fig. 3). Sood provides evidence that Open-Loop control provides improved simplicity (simpler in layout and construction), costs/economical (less monitoring and communication parts), and stability (less parts and improved simplicity means upkeep and things which can go wrong decrease). Furthermore, one having ordinary skill in the art understands that by having a DC-DC converter, like that of Kutkut, on the terminal itself, it can help to ensure both the safety and stability of the system, as the DC-DC buck converter can help to ensure that the battery is safely charged at the right levels (where a damaged battery can easily injure the terminal and the user of the terminal) and is stably charged at the right levels.

It would have been obvious to a person having ordinary skill in the art to modify Fischer with Kutkut to provide improved stability, safety, simplicity, flexibility, and costs.
The applicant has argued that as the secondary reference Kutkut does not have the exact same structure of the invention. The examiner respectfully disagrees. The examiner notes in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Fischer was employed to teach the interactions between the device with a rechargeable battery and a charger, while the Kutkut reference was employed to teach a device with a DC/DC converter which performs rapid/fast open loop charging (compare applicant’s Fig. 12) of a battery on the device. Therefore, the applicant’s arguments are respectfully refuted.
Fischer is silent to determining, by the terminal, that both the terminal and the charger are in an open loop state.
Kallmyer teaches determining, by the terminal, that both the terminal and the charger are in an open loop state (abstract, ¶’s [06, 07, 09, 16, 21, 23, 24, 42-44, 60, 61, 70, 81, 128, 136-138, esp. 42-44, 60, 61, 136-138], and Fig. 8 describe a system, like the applicant’s, in which both the closed loop and the open loop control are used in the control, and in an embodiment, under certain scenarios, like applicant’s Claims 5 and 7, when the charge/power level of the battery is above a certain threshold, it transitions to the closed loop [i.e. feedback] charging method, see esp. ¶’s [61, 62, 136-138]). While this system is used for wireless charging, it is still analogous art as it is involved with the recharging of a terminal like Fischer and the applicant’s invention, involves determining the mode for both the terminal and the charger like Fischer and the applicant’s invention, and involves communication between the two like with Fischer and the applicant’s invention. In addition, the applicant’s claims 1 and 10 do not specify whether the claims are directed to a wired [like Fischer] or wireless power transfer systems. Kallmyer does describe an embodiment where the open loop is only used when the full communication system for the terminal may be unavailable (¶’s [61, 62, 137]), however, Chu (¶’s [07, 11, 26, 41, 79], Figs. 2-4B, & Claims 1 & 4), Tsai (¶[20]), and Lee (¶’s [152-156]) provide evidence of systems where limited communication and processing may be performed when a battery has limited 
It would have been obvious to a person having ordinary skill in the art to modify Fischer in view of Kutkut with Kallmyer to provide improved efficiency, safety, simplicity, and stability. 
Independent Claim 10, Fischer teaches a terminal (10 see Figs. 1-3 & 5), wherein the terminal comprises: a charging management module (20, 402, & 406 of Figs. 1 & 5) configured to: when both a charger and the terminal are in an loop state (808 to 804 & 802 in Fig. 9, steps 926 & 932 of Fig. 10B, 1070 in Fig. 11, and 1300 of Fig. 12B, along with ¶’s [44, 58-63, 66-68, & 78-81] describes determining the charging mode supported by the charger 22 via 12 & 16), send an fast charging instruction (see Figs. 9-12B & ¶’s [44, 58-63, 66-68, & 78-81]) to the charger for instructing the charger to output an output voltage that has a voltage value being K times the value of a battery voltage value (one having ordinary skill in the art understands that as 
Fischer is silent to the terminal being in an open-loop fast charging mode, determining, by the terminal, that both the terminal and the charger are in an open loop state; converting, by the terminal, the output voltage into a charging voltage, wherein the charging voltage has a voltage value being 1/K times the voltage value of the output voltage, and converting, by the terminal, the output current into a charging current, wherein the charging current has a current value being K times a current value of the output current, wherein a conversion coefficient K is a constant value, and K is any real number greater than 1; and charging, by the terminal, a battery according to the charging voltage and the charging current.
Kutkut teaches a terminal being in an open-loop fast charging system (title describes the system as a rapid battery charger, i.e. a fast battery charger; the DC-DC converter shown in Fig. 14 is described by ¶’s [47 & 48] as being a buck based converter which operates in an open-loop form as being at least one of the modules of Fig. 3). Sood provides evidence that Open-Loop control provides improved simplicity (simpler in layout and construction), costs/economical (less monitoring and communication parts), and stability (less parts and improved simplicity means upkeep and things which can go wrong decrease). Furthermore, one having ordinary skill in the art understands that by having a DC-DC converter, like that of Kutkut, on the terminal itself, it can help to ensure both the safety and stability of the system, as the DC-DC buck converter can help to ensure that the battery is safely charged at the right levels (where a damaged battery can easily injure the terminal and the user of the terminal) and is stably charged at the right levels.

It would have been obvious to a person having ordinary skill in the art to modify Fischer with Kutkut to provide improved stability, safety, simplicity, flexibility, and costs.
The applicant has argued that as the secondary reference Kutkut does not have the exact same structure of the invention. The examiner respectfully disagrees. The examiner notes in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Fischer was employed to teach the interactions between the device with a rechargeable battery and a charger, while the Kutkut reference was employed to teach a device with a DC/DC converter which performs rapid/fast open loop charging (compare applicant’s Fig. 12) of a battery on the device. Therefore, the applicant’s arguments are respectfully refuted.
Fischer is silent to determining, by the terminal, that both the terminal and the charger are in an open loop state.
Kallmyer teaches determining, by the terminal, that both the terminal and the charger are in an open loop state (abstract, ¶’s [06, 07, 09, 16, 21, 23, 24, 42-44, 60, 61, 70, 81, 128, 136-138, esp. 42-44, 60, 61, 136-138], and Fig. 8 describe a system, like the applicant’s, in which both the closed loop and the open loop control are used in the control, and in an embodiment, under certain scenarios, like applicant’s Claims 5 and 7, when the charge/power level of the battery is above a certain threshold, it transitions to the closed loop [i.e. feedback] charging method, see esp. ¶’s [61, 62, 136-138]). While this system is used for wireless charging, it is still analogous art as it is involved with the recharging of a terminal like Fischer and the applicant’s invention, involves determining the mode for both the terminal and the charger like Fischer and the applicant’s invention, and involves communication between the two like with Fischer and the applicant’s invention. In addition, the applicant’s claims 1 and 10 do not specify whether the claims are directed to a wired [like Fischer] or wireless power transfer systems. Kallmyer does describe an embodiment where the open loop is only used when the full communication system for the terminal may be unavailable (¶’s [61, 62, 137]), however, Chu (¶’s [07, 11, 26, 41, 79], Figs. 2-4B, & Claims 1 & 4), Tsai (¶[20]), and Lee (¶’s [152-156]) provide evidence of systems where limited communication and processing may be performed when a battery has limited 
It would have been obvious to a person having ordinary skill in the art to modify Fischer in view of Kutkut with Kallmyer to provide improved efficiency, safety, simplicity, and stability. 
Dependent Claims 5-7, Fischer teaches when the charging mode supported by the charger further comprises a closed-loop fast charging mode, the method further comprises: detecting a voltage of a battery in the terminal to obtain the battery voltage value; when the battery voltage value is greater than a second preset threshold, sending a common charging instruction to the charger (see between steps 804 & 810); and receiving, by the terminal, a third voltage and a third current that are transmitted by the charger according to the common charging instruction; and performing charging in the close-loop fast charging mode (seeing Fig. 9, it is clear that there are 3 different modes of the fast charging mode, first there is the constant current 
Fischer fails to explicitly teach changing/switching between the open-loop charging mode and the closed-loop charging mode due to the voltage level of the battery.
Kallmyer teaches changing/switching between the open-loop charging mode and the closed-loop charging mode due to the voltage level of the battery (see cited sections above, esp. ¶’s [60, 61, 137])
It would have been obvious to a person having ordinary skill in the art to modify Fischer in view of Kutkut with Kallmyer to provide improved efficiency, safety, simplicity, and stability. 
Dependent Claim 8, Fischer teaches the obtaining, by a terminal, a charging mode supported by a charger connected to the terminal comprises: detecting, by the terminal, a voltage signal of a communication cable between the terminal and the charger to determine the charging mode supported by the charger (¶’s [33, 39, 42] describes the use of D+ & D-, which one having ordinary skill in the art represent the data/communication cables with their voltages representing the communication, ¶[42] describes these communication cables are used to determine the mode in Fig. 11, esp. step 1070).
Dependent Claim 9, Fischer teaches before the obtaining, by a terminal, a charging mode supported by a charger connected to the terminal, the method further comprises: sending, by the terminal, a request message to the charger connected to the terminal, wherein the request message is used to obtain the charging mode supported by the charger; and wherein the 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOHN T TRISCHLER/Primary Examiner, Art Unit 2859